Miami App. No. 08-CA-02, 2008-Ohio-2594. Discretionary appeal accepted.
Motion to consolidate this cause with 2008-0754, State ex rel. King v. Welbaum, Miami App. No. 2008-CA-1, granted.
Briefing in this cause and 2008-0754 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.CtPrac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.CtPrac.R. VI.
Sua sponte, this cause and 2008-0754 shall be consolidated for oral argument with 2008-0991 and 2008-0992, Chojnacki v. Rogers, Warren App. No. CA2008-03-040. Appellants in these causes collectively will share 20 minutes for oral argument, as will appellees.
The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Miami County.
Lanzinger, J., would accept the appeal but hold the cause for the decision in 2008-0991 and 2008-0992 and deny the motion to consolidate.